Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric vehicle HVAC system which cools battery and controls grille shutter based on coolant pressure
The disclosure is objected to because of the following informalities:
The specification refers to a “grille shitter” p. 5, line 9, and p. 7, line 7. The phrase “grille shitter” should be replaced with “grille shutter”.
The specification on p. 11, line 17 (PGPUB para. 0053) recites “heater 47”, which should be “heater 48”.
Appropriate correction is required.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Claim Objections
Claims 1—2, 4—7, 11, 13, and 18 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 on p. 24, line 14, recites “detect pressure of the coolant” which should be “detect a pressure of the coolant” to provide proper antecedent basis for “the pressure of the coolant”.
Claim 2 on p. 24, line 21, recites “detect temperature of said battery” which should be “detect a temperature of the battery” to provide proper antecedent basis for “the temperature of the battery”.
Claim 4 on p. 25, line 23, recites “whereby the temperature and the pressure of the coolant is lowered” which should state “whereby the temperature and the pressure of the coolant are lowered”.
Claims 5 (p. 26, line 1), 8 (p. 27, line 11), 12 (p. 28, line 14), 14 (p. 28, line 27), 15 (p. 29, line 5), 19 (p. 29, line 21): The phrase “grille shitter” should be replaced with “grille shutter”.
Claim 6 on p. 26, line 15, recites “detect temperature of the battery” which should be “detect a temperature of the battery” to provide proper antecedent basis for “the temperature of the battery”.
Claim 6 on p. 26, line 20, recites “the temperature of said battery”, which should be “the temperature of the battery” to have proper antecedent basis.
Claim 7 on p. 27, line 5, recites “whereby the temperature and the pressure of the coolant is lowered” which should state “whereby the temperature and the pressure of the coolant are lowered”.
Claim 11 on p. 28, line 9, recites “whereby the temperature and the pressure of the coolant is lowered” which should state “whereby the temperature and the pressure of the coolant are lowered”.
Claim 13 on p. 28, line 22, recites “whereby the temperature and the pressure of the coolant is lowered” which should state “whereby the temperature and the pressure of the coolant are lowered”.
Applicant is advised that should claim 9 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (as interpreted in view of indefiniteness; see 112(b) rejection of claim 6). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18 on p. 29, line 16, recites “whereby the temperature and the pressure of the coolant is lowered” which should state “whereby the temperature and the pressure of the coolant are lowered”.
Applicant is advised that should claim 16 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (as interpreted in view of indefiniteness; see 112(b) rejection of claim 6). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1—20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 on p. 24, line 4, recites “a compressor to compress coolant”. Claim 1 on p. 24, lines 6—7, recites “an external heat exchanger […] to perform heat exchange between outside air and coolant”. It is unclear if the coolant of the first quote is the same as the coolant of the second quote. The examiner is interpreting claim 1 as if line 4 stated “a compressor to compress a coolant” and lines 6—7 stated “an external heat exchanger capable of introducing traveling air thereinto and to perform heat exchange between outside air and the coolant”.
Claim 6 on p. 26, line 5, recites “a compressor to compress coolant”. Claim 6 on p. 26, lines 7—8, recites “an external heat exchanger […] to perform heat exchange between outside air and coolant”. It is unclear if the coolant of the first quote is the same as the coolant of the second quote. The examiner is interpreting claim 6 as if line 5 stated “a compressor to compress a coolant” and lines 7—8 stated “an external heat exchanger capable of introducing traveling air thereinto and to perform heat exchange between outside air and the coolant”.
Claim 16 recites the limitation "basic condition" on p. 29, line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting this claim as if it depended on claim 15, which resolves this antecedent basis issue.
Claim(s) 2—5, 7—15, and 17—20 is/are rejected based on dependency on one or more rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1—4, 10—11, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizeki (US20200171919A, effectively filed on 2017-07-24).
Regarding claim 1, Ishizeki discloses:
An air conditioner for a vehicle (Ishizeki, para. 0069 describes a hybrid vehicle embodiment), comprising:
a battery (Ishizeki, fig. 1: battery 55) as a power supply source of a motor (Ishizeki, para. 0067: “electric motor for running (not shown in the drawing) which is driven by being supplied with power charged in the battery 55”) for vehicle driving;
a compressor (Ishizeki, fig. 1: compressor 2) to compress coolant (Ishizeki, para. 0070: “refrigerant”);
a heat exchanger for heating (Ishizeki, fig. 1: radiator 4) to heat a cabin inside (Ishizeki, para. 0070: “a radiator 4 […] to let the refrigerant radiate heat to the vehicle interior”);
an external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7) capable of introducing traveling air thereinto and to perform heat exchange between outside air and coolant (Ishizeki, para. 0070: “an outdoor heat exchanger 7 which performs heat exchange between the refrigerant and outdoor air”);
an expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and a heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) which are provided to cool the cabin inside (Ishizeki, para. 0070: “a heat absorber 9 provided in the air flow passage 3 to let the refrigerant absorb heat during the cooling and dehumidifying from interior and exterior of the vehicle”);
an expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and a heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) which are provided to cool the battery (Ishizeki, para. 0070: “a heat absorber 9 provided in the air flow passage 3 to let the refrigerant absorb heat during the cooling and dehumidifying from interior and exterior of the vehicle”);
an opening/closing type of grille shutter (Ishizeki, fig. 1: shutter 23) to change an introduction state of the traveling air introduced into the external heat exchanger (Ishizeki, para. 0071: “When the shutter 23 is closed, it is constituted to prevent running wind from flowing into the outdoor heat exchanger 7.”);
a pressure sensor (Ishizeki, fig. 2, radiator pressure sensor 47) to detect pressure of the coolant (Ishizeki, para. 0085: “a radiator pressure sensor 47 which detects a refrigerant pressure of the radiator 4 (the pressure of the refrigerant in the radiator 4 or immediately after the refrigerant flows out from the radiator 4: a radiator pressure PCI)”); and
a control unit (Ishizeki, fig. 2: controller 32) to control opening/closing of the grille shutter (Ishizeki, fig. 2: see arrow from controller 32 to the shutter 23), wherein the coolant is shared among said heat exchanger for heating, said external heat exchanger, said heat exchanger for cooling, and said heat exchanger for battery (Ishizeki, fig. 1: see that flow circuit includes all the mentioned components and that the refrigerant will be shared among these components), and said control unit is configured to make said grille shutter in a closed state when the pressure of the coolant detected by said pressure sensor is a specified pressure or lower (Ishizeki, paras. 0120 and 0122: “as the radiator pressure PCI becomes lower than the target radiator pressure PCO, the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4 so that the refrigerant is made to stay in the radiator 4 as much as possible. […] when it is not possible to set the radiator pressure PCI to the target radiator pressure PCO […] even when the valve position of the outdoor expansion valve 6 is reduced […] the controller 32 judges that the radiation capability of the radiator 4 becomes insufficient, and closes the shutter 23 and also stops the outdoor blower 15 as shown in FIG. 13.”).
Regarding claim 2, Ishizeki discloses:
The air conditioner for the vehicle of claim 1, further comprising a temperature sensor to detect temperature of said battery (Ishizeki, fig. 2, battery temperature sensor 76), wherein the coolant is controlled to flow into said heat exchanger for battery from said expansion valve for battery when the temperature of the battery detected by said temperature sensor is a specified temperature or higher (Ishizeki, para. 0133: “when the battery temperature Tb rises by charging/discharging or the like and becomes higher than the target battery temperature TBO during the above-described heating operation (TBO<Tb), […] the controller 32 opens the auxiliary expansion valve 73 and operates the battery temperature adjustment device 61 to start the cooling of the battery 55.”. As is described in para. 084 and can be seen in fig. 15, opening the auxiliary expansion valve 73 necessarily allows flow into the refrigerant-heat medium heat exchanger 64.), and said control unit is configured to make said grille shutter in the closed state when the pressure of the coolant detected by the pressure sensor is said specified pressure or lower and the temperature of the battery detected by the temperature sensor is said specified temperature or higher (The control scheme described in Ishizeki paras. 0120 and 0122 is independent of the temperature, so this limitation is satisfied.).
Regarding claim 3, Ishizeki discloses:
The air conditioner for the vehicle of claim 2, wherein
passing of the coolant through said expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and said heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) and passing of the coolant through said expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and said heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) are respectively executed after the coolant passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7),
there is provided a switching device (Ishizeki, fig. 1: solenoid valve 17) to switch a flow pattern of the coolant after passing through the external heat exchanger among a first pattern (Ishizeki, figs. 5, 7, 9, 11, or 13), a second pattern (Ishizeki, figs. 15, 17, 19, 21, 23, 35, 39, or 40), and a third pattern (Ishizeki, figs. 25, 27, 29, 31, or 33),
the first pattern (Ishizeki, figs. 5, 7, 9, 11, or 13) being configured such that the coolant passes through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) but the coolant does not pass through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64),
the second pattern (Ishizeki, figs. 15, 17, 19, 21, 23, 35, 39, or 40) being configured such that the coolant passes through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) but the coolant does not pass through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9),
the third pattern (Ishizeki, figs. 25, 27, 29, 31, or 33) being configured such that the coolant passes through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) and the coolant pass through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64), and
said pressure sensor is configured to detect the pressure of the coolant at a timing after the coolant passes through the external heat exchanger (Ishizeki, para. 0085: “a radiator pressure sensor 47 which detects a refrigerant pressure of the radiator 4 (the pressure of the refrigerant in the radiator 4 or immediately after the refrigerant flows out from the radiator 4: a radiator pressure PCI)”).
Regarding claim 4, Ishizeki discloses:
The air conditioner for the vehicle of claim 3, wherein the coolant compressed by said compressor passes through said heat exchanger for heating (Ishizeki, fig. 1: radiator 4) and then passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), an opening-degree adjustable type of expansion valve for heating (Ishizeki, fig. 1: outdoor expansion valve 6) is provided in a coolant flow path between said heat exchanger for heating and said external heat exchanger (Ishizeki, fig. 3, follow the flow arrows from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7) such that an opening degree thereof is capable of being fully open (all valves have a maximally open position), and when heating is executed (Ishizeki, fig. 13, see the flow arrows into radiator 4), the opening degree of said expansion valve for heating is adjusted at a small opening degree (Ishizeki, para. 0120: “the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4”), whereby the temperature and the pressure of the coolant is lowered by the coolant's passing through the expansion valve for heating (Ishizeki, fig 14 shows that the pressure decreases as the flow goes from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7. As for the temperature, temperature will inherently decrease in a refrigeration cycle as refrigerant passes through an expansion valve. See figures E10.1 and 10.6 of chapter 10 of Moran and Shapiro, Fundamentals of Engineering Thermodynamics, reproduced below. See the behavior of the temperature as it passes through 3, the expansion valve.).

    PNG
    media_image1.png
    616
    1140
    media_image1.png
    Greyscale

Figure E10.1 of Moran and Shapiro showing T-s diagram

    PNG
    media_image2.png
    404
    971
    media_image2.png
    Greyscale

Figure 10.6 of Moran and Shapiro showing a p-h diagram for a refrigerant in the same cycle as fig. E10.1
Regarding claim 10, Ishizeki discloses:
The air conditioner for the vehicle of claim 1, wherein
passing of the coolant through said expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and said heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) and passing of the coolant through said expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and said heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) are respectively executed after the coolant passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7),
there is provided a switching device (Ishizeki, fig. 1: solenoid valve 17) to switch a flow pattern of the coolant after passing through the external heat exchanger among a first pattern (Ishizeki, figs. 5, 7, 9, 11, or 13), a second pattern (Ishizeki, figs. 15, 17, 19, 21, 23, 35, 39, or 40), and a third pattern (Ishizeki, figs. 25, 27, 29, 31, or 33),
the first pattern (Ishizeki, figs. 5, 7, 9, 11, or 13) being configured such that the coolant passes through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) but the coolant does not pass through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64),
the second pattern (Ishizeki, figs. 15, 17, 19, 21, 23, 35, 39, or 40) being configured such that the coolant passes through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) but the coolant does not pass through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9),
the third pattern (Ishizeki, figs. 25, 27, 29, 31, or 33) being configured such that the coolant passes through the expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and the heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) and the coolant pass through the expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and the heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64), and
said pressure sensor is configured to detect the pressure of the coolant at a timing after the coolant passes through the external heat exchanger (Ishizeki, para. 0085: “a radiator pressure sensor 47 which detects a refrigerant pressure of the radiator 4 (the pressure of the refrigerant in the radiator 4 or immediately after the refrigerant flows out from the radiator 4: a radiator pressure PCI)”).
Regarding claim 11, Ishizeki discloses:
The air conditioner for the vehicle of claim 1, wherein the coolant compressed by said compressor passes through said heat exchanger for heating (Ishizeki, fig. 1: radiator 4) and then passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), an opening-degree adjustable type of expansion valve for heating (Ishizeki, fig. 1: outdoor expansion valve 6) is provided in a coolant flow path between said heat exchanger for heating and said external heat exchanger (Ishizeki, fig. 3, follow the flow arrows from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7) such that an opening degree thereof is capable of being fully open (all valves have a maximally open position), and when heating is executed (Ishizeki, fig. 13, see the flow arrows into radiator 4), the opening degree of said expansion valve for heating is adjusted at a small opening degree (Ishizeki, para. 0120: “the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4”), whereby the temperature and the pressure of the coolant is lowered by the coolant's passing through the expansion valve for heating (Ishizeki, fig 14 shows that the pressure decreases as the flow goes from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7. As for the temperature, temperature will inherently decrease in a refrigeration cycle as refrigerant passes through an expansion valve. See figures E10.1 and 10.6 of chapter 10 of Moran and Shapiro, Fundamentals of Engineering Thermodynamics, reproduced above. See the behavior of the temperature as it passes through 3, the expansion valve.).
Regarding claim 13, Ishizeki discloses:
The air conditioner for the vehicle of claim 2, wherein the coolant compressed by said compressor passes through said heat exchanger for heating (Ishizeki, fig. 1: radiator 4) and then passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), an opening-degree adjustable type of expansion valve for heating (Ishizeki, fig. 1: outdoor expansion valve 6) is provided in a coolant flow path between said heat exchanger for heating and said external heat exchanger (Ishizeki, fig. 3, follow the flow arrows from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7) such that an opening degree thereof is capable of being fully open (all valves have a maximally open position), and when heating is executed (Ishizeki, fig. 13, see the flow arrows into radiator 4), the opening degree of said expansion valve for heating is adjusted at a small opening degree (Ishizeki, para. 0120: “the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4”), whereby the temperature and the pressure of the coolant is lowered by the coolant's passing through the expansion valve for heating (Ishizeki, fig 14 shows that the pressure decreases as the flow goes from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7. As for the temperature, temperature will inherently decrease in a refrigeration cycle as refrigerant passes through an expansion valve. See figures E10.1 and 10.6 of chapter 10 of Moran and Shapiro, Fundamentals of Engineering Thermodynamics, reproduced above. See the behavior of the temperature as it passes through 3, the expansion valve.).
Regarding claim 18, Ishizeki discloses:
The air conditioner for the vehicle of claim 10, wherein the coolant compressed by said compressor passes through said heat exchanger for heating (Ishizeki, fig. 1: radiator 4) and then passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), an opening-degree adjustable type of expansion valve for heating (Ishizeki, fig. 1: outdoor expansion valve 6) is provided in a coolant flow path between said heat exchanger for heating and said external heat exchanger (Ishizeki, fig. 3, follow the flow arrows from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7) such that an opening degree thereof is capable of being fully open (all valves have a maximally open position), and when heating is executed (Ishizeki, fig. 13, see the flow arrows into radiator 4), the opening degree of said expansion valve for heating is adjusted at a small opening degree (Ishizeki, para. 0120: “the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4”), whereby the temperature and the pressure of the coolant is lowered by the coolant's passing through the expansion valve for heating (Ishizeki, fig 14 shows that the pressure decreases as the flow goes from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7. As for the temperature, temperature will inherently decrease in a refrigeration cycle as refrigerant passes through an expansion valve. See figures E10.1 and 10.6 of chapter 10 of Moran and Shapiro, Fundamentals of Engineering Thermodynamics, reproduced above. See the behavior of the temperature as it passes through 3, the expansion valve.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6—7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki (US20200171919A, effectively filed on 2017-07-24) in view of Murata (US20160347303A1, published on 2016-12-01).
Regarding claim 6, Ishizeki discloses:
An air conditioner for a vehicle (Ishizeki, para. 0069 describes a hybrid vehicle embodiment), comprising:
a battery (Ishizeki, fig. 1: battery 55) as a power supply source of a motor (Ishizeki, para. 0067: “electric motor for running (not shown in the drawing) which is driven by being supplied with power charged in the battery 55”) for vehicle driving;
a compressor (Ishizeki, fig. 1: compressor 2) to compress coolant (Ishizeki, para. 0070: “refrigerant”);
a heat exchanger for heating (Ishizeki, fig. 1: radiator 4) to heat a cabin inside (Ishizeki, para. 0070: “a radiator 4 […] to let the refrigerant radiate heat to the vehicle interior”);
an external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7) capable of introducing traveling air thereinto and to perform heat exchange between outside air and coolant (Ishizeki, para. 0070: “an outdoor heat exchanger 7 which performs heat exchange between the refrigerant and outdoor air”);
an expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and a heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) which are provided to cool the cabin inside (Ishizeki, para. 0070: “a heat absorber 9 provided in the air flow passage 3 to let the refrigerant absorb heat during the cooling and dehumidifying from interior and exterior of the vehicle”);
an expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and a heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) which are provided to cool the battery (Ishizeki, para. 0070: “a heat absorber 9 provided in the air flow passage 3 to let the refrigerant absorb heat during the cooling and dehumidifying from interior and exterior of the vehicle”);
an opening/closing type of grille shutter (Ishizeki, fig. 1: shutter 23) to change an introduction state of the traveling air introduced into the external heat exchanger (Ishizeki, para. 0071: “When the shutter 23 is closed, it is constituted to prevent running wind from flowing into the outdoor heat exchanger 7.”);
a temperature sensor to detect temperature of the battery (Ishizeki, fig. 2, battery temperature sensor 76); and
a control unit (Ishizeki, fig. 2: controller 32) to control opening/closing of the grille shutter (Ishizeki, fig. 2: see arrow from controller 32 to the shutter 23), wherein the coolant is shared among said heat exchanger for heating, said external heat exchanger, said heat exchanger for cooling, and said heat exchanger for battery (Ishizeki, fig. 1: see that flow circuit includes all the mentioned components and that the refrigerant will be shared among these components), the coolant is made to flow into said heat exchanger for battery from said expansion valve for battery when the temperature of said battery detected by said temperature sensor is a specified temperature or higher (Ishizeki para. 0133: “when the battery temperature Tb rises by charging/discharging or the like and becomes higher than the target battery temperature TBO during the above-described heating operation (TBO<Tb), […] the controller 32 opens the auxiliary expansion valve 73 and operates the battery temperature adjustment device 61 to start the cooling of the battery 55.”. As is described in para. 084 and can be seen in fig. 15, opening the auxiliary expansion valve 73 necessarily allows flow into the refrigerant-heat medium heat exchanger 64.).
Ishizeki fails to explicitly teach:
said control unit is configured to make said grille shutter in a closed state when heating is executed and the temperature of the battery detected by said temperature sensor is said specified temperature or higher.
Murata (in the field of vehicle cooling) teaches:
said control unit is configured to make said grille shutter in a closed state when heating is executed and the temperature of the battery detected by said temperature sensor is said specified temperature or higher (Murata, para. 0109, fig. 8, S212 to S210. Para. 0109: “when the battery temperature Tb is equal to or higher than the second threshold value Tb_th2 and is equal to or lower than the first threshold value Tb_th1, and the coolant temperature Tw is higher than the outside air temperature Te, the shutter 61 is driven to the closed state.” Murata does not explicitly say that this is done “when heating is executed”, however, the described control scheme would be applied both when heating is and is not executed as Murata described, which fits the claim limitation “when heating is executed”.).
The primary reference can be modified to meet this/these limitation(s) as follows:
The control scheme of Murata shown in fig. 8 can be applied at times when the control scheme of Ishizeki wants the shutter 23 to be open as additional steps to take before opening shutter 23.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Maximize charging power (minimize charging time) of a hybrid vehicle by keeping the battery in an optimal temperature range. (See Murata fig. 7 to see that the magnitude of Win_max is largest when the battery temperature is between certain values. Murata para. 0096 indicates that Win_max takes negative values, so smaller means more charging power/faster charging.)
Regarding claim 7, the combined teachings teach:
The air conditioner for the vehicle of claim 6, wherein the coolant compressed by said compressor passes through said heat exchanger for heating (Ishizeki, fig. 1: radiator 4) and then passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), passing of the coolant through said expansion valve for cooling (Ishizeki, fig. 1: indoor expansion valve 8) and said heat exchanger for cooling (Ishizeki, fig. 1: heat absorber 9) and passing of the coolant through said expansion valve for battery (Ishizeki, fig. 1: auxiliary expansion valve 73) and said heat exchanger for battery (Ishizeki, fig. 1: refrigerant-heat medium heat exchanger 64) are respectively executed after the coolant passes through said external heat exchanger (Ishizeki, fig. 1: outdoor heat exchanger 7), an opening-degree adjustable type of expansion valve for heating (Ishizeki, fig. 1: outdoor expansion valve 6) is provided in a coolant flow path between said heat exchanger for heating and said external heat exchanger (Ishizeki, fig. 3, follow the flow arrows from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7) such that an opening degree thereof is capable of being fully open (all valves have a maximally open position), and when heating is executed (Ishizeki, fig. 13, see the flow arrows into radiator 4), the opening degree of said expansion valve for heating is adjusted at a small opening degree (Ishizeki, para. 0120: “the controller 32 reduces the valve position of the outdoor expansion valve 6 to enhance the radiation capability of the radiator 4”), whereby the temperature and the pressure of the coolant is lowered by the coolant's passing through the expansion valve for heating (Ishizeki, fig 14 shows that the pressure decreases as the flow goes from radiator 4 to the outdoor expansion valve 6 to the outdoor heat exchanger 7. As for the temperature, temperature will inherently decrease in a refrigeration cycle as refrigerant passes through an expansion valve. See figures E10.1 and 10.6 of chapter 10 of Moran and Shapiro, Fundamentals of Engineering Thermodynamics, reproduced above. See the behavior of the temperature as it passes through 3, the expansion valve.).
Claim(s) 5, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki (US20200171919A, effectively filed on 2017-07-24) as applied to claims 4, 1, 2, and 10, respectively, above, and further in view of Moro (US20180312053A1, published on 2018-11-01).
Regarding claim 5, Ishizeki discloses:
The air conditioner for the vehicle of claim 4.
Ishizeki fails to explicitly teach:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition, and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower, the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition.
Moro (in the field of vehicle cooling) teaches:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition (Moro, fig. 8: S53 and S56), and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower (Moro, fig. 8: S52), the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition (Moro, fig. 8: S52: No bypasses S53 and S56 entirely, going directly to S57A to close the grille shutter).
The primary reference can be modified to meet this/these limitation(s) as follows:
The control scheme described in Ishizeki paras. 0120 and 0122 is replaced with the control scheme shown in Moro, fig. 8, with the battery temperature of Ishizeki used in place of the engine water temperature of Moro, as Ishizeki is focused on cooling the battery, not a combustion engine, and the two are analogous sources of motive power.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve aerodynamics by opening the grille shutter less frequently (Moro, para. 0003).
Regarding claim 12, Ishizeki discloses:
The air conditioner for the vehicle of claim 1.
Ishizeki fails to explicitly teach:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition, and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower, the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition.
Moro (in the field of vehicle cooling) teaches:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition (Moro, fig. 8: S53 and S56), and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower (Moro, fig. 8: S52), the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition (Moro, fig. 8: S52: No bypasses S53 and S56 entirely, going directly to S57A to close the grille shutter).
The primary reference can be modified to meet this/these limitation(s) as follows:
The control scheme described in Ishizeki paras. 0120 and 0122 is replaced with the control scheme shown in Moro, fig. 8, with the battery temperature of Ishizeki used in place of the engine water temperature of Moro, as Ishizeki is focused on cooling the battery, not a combustion engine, and the two are analogous sources of motive power.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve aerodynamics by opening the grille shutter less frequently (Moro, para. 0003).
Regarding claim 14, Ishizeki discloses:
The air conditioner for the vehicle of claim 2.
Ishizeki fails to explicitly teach:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition, and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower, the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition.
Moro (in the field of vehicle cooling) teaches:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition (Moro, fig. 8: S53 and S56), and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower (Moro, fig. 8: S52), the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition (Moro, fig. 8: S52: No bypasses S53 and S56 entirely, going directly to S57A to close the grille shutter).
The primary reference can be modified to meet this/these limitation(s) as follows:
The control scheme described in Ishizeki paras. 0120 and 0122 is replaced with the control scheme shown in Moro, fig. 8, with the battery temperature of Ishizeki used in place of the engine water temperature of Moro, as Ishizeki is focused on cooling the battery, not a combustion engine, and the two are analogous sources of motive power.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve aerodynamics by opening the grille shutter less frequently (Moro, para. 0003).
Regarding claim 19, Ishizeki discloses:
The air conditioner for the vehicle of claim 10.
Ishizeki fails to explicitly teach:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition, and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower, the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition.
Moro (in the field of vehicle cooling) teaches:
wherein said control unit is configured to control the opening/closing of said grille shutter based on a predetermined basic condition (Moro, fig. 8: S53 and S56), and when the pressure of the coolant detected by said pressure sensor is said specified pressure or lower (Moro, fig. 8: S52), the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition (Moro, fig. 8: S52: No bypasses S53 and S56 entirely, going directly to S57A to close the grille shutter).
The primary reference can be modified to meet this/these limitation(s) as follows:
The control scheme described in Ishizeki paras. 0120 and 0122 is replaced with the control scheme shown in Moro, fig. 8, with the battery temperature of Ishizeki used in place of the engine water temperature of Moro, as Ishizeki is focused on cooling the battery, not a combustion engine, and the two are analogous sources of motive power.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve aerodynamics by opening the grille shutter less frequently (Moro, para. 0003).
Allowable Subject Matter
Claims 8—9 and 15—16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 15, in view of indefiniteness, the subject matter not found was “when the heating is executed and the temperature of the battery detected by said temperature sensor is said specified temperature or higher, the control unit is configured to make the grille shutter in the closed state compulsorily in preference to said basic condition” (claim 8), in combination with other elements of the claim. The closest art of record is Ishizeki (US20200171919A, effectively filed on 2017-07-24) in view of Murata (US20160347303A1, published on 2016-12-01). A modification of the device of Ishizeki in view of Murata would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Claims 9 and 16 are dependent on claims 8 and 15, respectively, and are allowable (in view of indefiniteness) if claims 8 and 15 are written in independent form. (Claims 17 and 20 also depend on claims 8 and 15, respectively, but are not allowable. Claim 17 duplicates claim 9, and claim 20 duplicates claim 16, so neither claim 17 or 20 are allowable. See the claim objections section.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20200047583A1 is in the same patent family as US20200171919A1.
JP2019155999A describes a grille shutter which activates based on pressure, similar to claim 1.
US20190100093A1, JP2016002863A, and US20130046445A1 close grille shutters when temperature is above a certain point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762